Exhibit 99.2 MORGAN STANLEY Financial Supplement - 1Q 2012 Table of Contents Page # 1 ……………. Quarterly Financial Summary 2 ……………. Quarterly Consolidated Income Statement Information 3 ……………. Quarterly Earnings Per Share Summary 4 - 5 ……………. Quarterly Consolidated Financial Information and Statistical Data 6 ……………. Quarterly Institutional Securities Income Statement Information 7 - 8 ……………. Quarterly Institutional Securities Financial Information and Statistical Data 9 ……………. Quarterly Global Wealth Management Group Income Statement Information 10 ……………. Quarterly Global Wealth Management Group Financial Information and Statistical Data 11 ……………. Quarterly Asset Management Income Statement Information 12 ……………. Quarterly Asset Management Financial Information and Statistical Data 13 ……………. Country Risk Exposure - European Peripherals and France Appendix I 14 ……………. Earnings Per Share Appendix II 15 - 16 ……………. End Notes 17 ……………. Legal Notice MORGAN STANLEY Quarterly Financial Summary (unaudited, dollars in millions) Quarter Ended Percentage Change From: Mar 31, 2012 Dec 31, 2011 Mar 31, 2011 Dec 31, 2011 Mar 31, 2011 Net revenues Institutional Securities $ $ $ 46 % %) Global Wealth Management Group 6 % Asset Management 26 % %) Intersegment Eliminations ) ) ) 3 % %) Consolidated net revenues $ $ $ 22
